UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1974


ERIC FLORES,

                Petitioner,

          v.

UNITED STATES DEPARTMENT OF EDUCATION,

                Respondent.



     On Petition for Review of an Order of the Department of
                            Education.


Submitted:   October 15, 2015               Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Eric Flores, Petitioner Pro Se.     Mark L. Gross, Christopher
Chen-Hsin Wang, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric      Flores,       a    resident       of    El    Paso,      Texas       has    filed    a

self-styled petition for review of an agency order, alleging

discrimination         and        retaliation         by     certain         members       of   the

faculties      of     the    University        of     Texas       at   El    Paso    (UTEP)      and

Austin    Community          College        (ACC)     and     that      the       United    States

Department of Education (Department) did not properly review and

investigate          his    claims       of    discrimination               and     retaliation.

Flores    seeks      an     order     from    this        court    compelling        the    Deputy

Assistant       Secretary          for      Enforcement           of   the        Department       to

prohibit        UTEP        and       ACC     faculty         members             from     further

discriminating and retaliating against him and to reinstate him

as a student at both UTEP and ACC.                         Flores also seeks review of

alleged    dismissals            of    his    complaints          of    discrimination          and

retaliation by the Department’s Dallas, Texas, Office for Civil

Rights    (OCR).           Respondent        moves    to     dismiss        the    petition     for

review.        We deny in part and dismiss in part the petition for

review.

     Although         Flores’         petition       is    styled      as     a    petition      for

review    of    an    agency       order,     Flores’        requests        for    relief      with

respect to the UTEP and ACC faculty members and reinstatement as

a student take the form of a petition for a writ of mandamus or

a writ of prohibition.                   Writs of mandamus and prohibition are

drastic remedies to be used only in extraordinary circumstances.

                                                 2
Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976) (writ of

mandamus); In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983)

(writ of prohibition).               Relief under these writs is available

only    when    the    party       seeking      relief       shows      that         his     right    to

relief “is clear and indisputable,” United States v. Moussaoui,

333    F.3d    509,    517    (4th       Cir.   2003)       (internal           quotation        marks

omitted), and that he has “no other adequate means to attain the

relief    he    desires.”           Allied        Chem.      Corp.         v.    Daiflon,        Inc.,

449 U.S. 33, 35 (1980).              The relief Flores seeks with respect to

the    UTEP    and    ACC     is    not     available           by    way       of    mandamus        or

prohibition.         We therefore deny this portion of the petition for

review.

       Flores     also      seeks        review       of   the       Dallas       OCR’s        alleged

dismissals of his complaints of discrimination and retaliation.

In the motion to dismiss the petition for review, Respondent

argues that we lack jurisdiction to review the OCR’s alleged

dismissal decisions.

       “Federal       courts        are     courts         of        limited         jurisdiction”

possessing      “only        that    power      authorized            by    Constitution             and

statute.”       Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359,

362    (4th     Cir.     2010)       (internal             quotation            marks        omitted).

The burden of establishing subject matter jurisdiction in this

court is on Flores, the party asserting it.                                 Id.         Contrary to

Flores’       assertions,          the     regulations           on        which        he     relies,

                                                  3
34 C.F.R. Pt. 100 (2015), do not confer jurisdiction on this

court   to     review    the    Dallas       OCR’s   alleged       dismissals      of   his

complaints, and jurisdiction cannot be based on the provisions

of the Administrative Procedure Act, 5 U.S.C. §§ 701-06 (2012).

Further, insofar as Flores relies on Rule 15 of the Federal

Rules of Appellate Procedure as a basis for jurisdiction, the

rule    does     not    confer     appellate         jurisdiction       but,      rather,

addresses      the   procedures        to    be   utilized    in    reviewing      agency

orders where a court of appeals is authorized by statute to

review final agency determinations, Dillard v. U.S. Dep’t of

Hous.    &   Urban      Dev.,    548    F.2d      1142,     1143    (4th    Cir.    1977)

(per curiam), an authorization that is lacking in this case.

We thus lack jurisdiction to review the Dallas OCR’s alleged

dismissals of Flores’ complaints and grant Respondent’s motion

to dismiss this portion of the petition for review.

       Accordingly,      we     deny    in    part    and    dismiss       in    part   the

petition     for     review.      We    deny      Flores’    motions       for   judicial

notice and for a preliminary injunction and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            PETITION DENIED IN PART
                                                              AND DISMISSED IN PART


                                              4